Citation Nr: 1748176	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-31 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right flat foot disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for erectile dysfunction and low sex drive.

6.  Entitlement to a rating in excess of 10 percent for residuals of post-operative repair ruptured patellar tendon with traumatic arthritis left knee.

7.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome.

8.  Entitlement to an initial compensable rating for seasonal rhinitis.

9.  Entitlement to a compensable rating for nasal pterygium, left eye with pinguecula bilaterally.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to May 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2011, January 2014, June 2015, July 2015, August 2016 and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Board remanded the issues of  entitlement to a rating in excess of 10 percent for residuals of post-operative repair ruptured patellar tendon with traumatic arthritis left knee, entitlement to a compensable rating for nasal pterygium, left eye with pinguecula bilaterally, entitlement to an initial compensable rating for seasonal rhinitis, entitlement to service connection for hypertension, entitlement to service connection for sleep apnea, entitlement to service connection for depression, entitlement to service connection for headaches and entitlement to service connection for erectile dysfunction and low sex drive for additional development.  

Per the January 2015 Board remand instructions, a statement of the case was provided for the issues of entitlement to service connection for hypertension, sleep apnea, depression, headaches, and erectile dysfunction.

In May 2016, via a VA Form 9, the Veteran perfected the appeals for entitlement to service connection for hypertension, headaches, and erectile dysfunction.

The Board notes that in a September 2017 Post-Remand Brief, the Veteran's representative noted that while the Veteran did not pursue the claim for entitlement to service connection for sleep apnea, given the intertwined nature of sleep apnea with headaches and hypertension, jurisdiction of the sleep apnea claim should be retained.

However, as noted above, in his May 2016 substantive appeal, the Veteran specifically noted that he was only perfecting the appeals for the issues of entitlement to service connection for hypertension, headaches, and erectile dysfunction.  As a result, the issues of entitlement to service connection for sleep apnea and entitlement to service connection for depression have not been perfected and are not currently before the Board.

Since the issuance of the most recent statement of the cases (SOCs) and supplemental statement of the cases (SSOCs), the Veteran has submitted additional evidence.  In a September 2017 statement, the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right flat foot disability, entitlement to service connection for hypertension, entitlement to service connection for headaches and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO confirmed and continued the denial of service connection for a low back disability.  The Veteran did not timely perfect an appeal of this determination, and no new and material evidence was received within one year of notice of this decision.

2.  The evidence received since the June 2009 denial of service connection for a lumbar spine disability includes evidence that was not previously of record, but it does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's left knee disability is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

4.  The Veteran's right knee disability is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.

5.  The Veteran's seasonal rhinitis is shown to be manifested by congestion, but there are no nasal polyps or greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

6.  The Veteran's left eye is without impairment of visual acuity or disfigurement.





CONCLUSIONS OF LAW

1.  The June 2009 rating decision confirming and continuing service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2008).

2.  The criteria for reopening the claim for service connection for a low back disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an evaluation in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).

4.  The criteria for an evaluation in excess of 10 percent for a right knee disability are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2016).

5.  The criteria for a compensable initial rating for seasonal rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2016).

6.  The criteria for an increased compensable rating for nasal pterygium, left eye with pinguecula bilaterally have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6034 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by August 2010 and April 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.  Claim to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim for service connection for a low back disability in January 2009.  

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The RO denied the Veteran's claim of entitlement to service connection for a back disability in an October 1997 rating decision on the basis that the Veteran's claim was not well-grounded as there was no evidence to establish a relationship between the Veteran's low back pain and his traumatic arthritis of the left knee.

The Veteran did not file a notice of disagreement with the October 1997 rating decision within a year following notification of the denial, and no new and material evidence was received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

In January 2009, the Veteran filed a claim to reopen his claim for service connection for a low back disability.

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's initial request to reopen the claim was received in January 2009.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision. Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran was required to submit new and material evidence to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. § 5108.

The RO continued the denial of service connection in a June 2009 rating decision on the basis that there was no evidence linking a current lumbar spine disability to service.

The Veteran did not file a notice of disagreement with the June 2009 rating decision within a year following notification of the denial, and no new and material evidence was received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

In April 2015, the Veteran filed a claim to reopen his claim for service connection for a low back disability.

Evidence received since the June 2009 rating decision includes VA treatment records and a June 2016 VA examination.

A review of the VA treatment records reveals that they document ongoing treatment for the Veteran's lumbar spine disability.  However, they contain no references to the Veteran's military service.  Additionally the records do not contain any statements, lay or medical, in support of a nexus between the Veteran's lumbar spine disability and his military service or a service-connected disability.  Thus, while these records are considered new, the Board finds that they are not material.  38 C.F.R. § 3.156(a).

In his July 2015 Notice of Disagreement (NOD), the Veteran indicated that that he had back problems from his time in service which continued after his service and that his back disability was secondary to his service-connected knee disabilities.  

However, the Board notes that these statements are duplicative of the Veteran's previous statements that he has a lumbar spine disability that is related to his military service or secondary to his service-connected knee disabilities.  As a result, the Board finds this evidence is not material as it does not support a competent nexus between his disability and his military service to include as secondary to a service-connected disability.  38 C.F.R. § 3.156(a); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Finally, there is a new June 2016 VA examination report.  However, the VA examiner did not provide a potential link to the Veteran's service or a service-connected disability as the examiner specifically opined that the Veteran's low back disability was less likely than not proximately due to or the result of or aggravated beyond its natural progression by his service-connected knee disabilities.  As this evidence does not support a nexus between the Veteran's low back disability and his military service or a service-connected disability, it is not material.  38 C.F.R. § 3.156(a).

As a result, the Board finds that the evidence received since the June 2009 rating decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in June 2009.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a low back disability.  

Significantly, competent evidence that any current low back disability is related to service or is proximately due to service or a service-connected disability has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that any current low back disability is in any way related to his service to include as secondary to a service-connected left knee disability.

Accordingly, the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for a low back disability is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2016).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for a low back disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that the low back disability is due to service, the claim for service connection for a low back disability cannot be reopened.  See 38 C.F.R. § 3.156(a) (2016).  


II.  Higher Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left knee, right knee, seasonal rhinitis and nasal pterygium, left eye with pinguecula bilaterally disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).



A. Bilateral Knees

Laws and Regulations

The Veteran filed a claim for an increased rating for his service-connected left knee disability which was received by VA in March 2011.

The Veteran filed a claim for an increased rating for his service-connected right knee disability which was received by VA in April 2015.

The Veteran is currently assigned a 10 percent disability rating for his left knee disability under Diagnostic Code 5010-5261 and is assigned a current 10 percent disability rating for his right knee disability under Diagnostic Code 5260.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

A claimant who has arthritis and instability of the knee may also be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14  (2016). VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in June 2015.  The Veteran reported that both of his knees were getting worse but his left knee was at the point where he needed a total knee replacement.  He reported difficulty standing and wore a brace on both knees.  The Veteran did not report flare-ups of the right or left knee.  The Veteran described functional loss as he could not walk stairs and could not bend his left knee.  On examination, flexion of the right knee was from 0 to 90 degrees and extension was from 0 to 90 degrees.  Left knee flexion was from 0 to 50 degrees and extension was from 50 to degrees.  The range of motion resulted in functional loss as the inability to flex his knee beyond 50 degrees impaired his ability to sit and walk stairs.  For both knees, there was pain on weight bearing and tenderness on the medial and lateral joint lines with objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that it was impossible to state without undue speculation whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time.  The Veteran also had swelling and disturbance of locomotion in his right knee and swelling, disturbance of motion and interference with sitting and standing with his left knee.  Muscle strength testing was normal and there was no atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was a history of recurrent effusion multiple times a month and the examiner noted that both knees were swollen on examination.  Joint stability was normal.  The Veteran constantly used a brace and a cane.  The examiner indicated that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task.  Notably, the Veteran had undergone patella fracture open reduction internal fixation surgery on his left patella in 1997.  

The Veteran underwent a VA examination in January 2016.  The examiner noted that the Veteran had a diagnosis of residuals, post-operative repair, ruptured patellar tendon with traumatic arthritis of the left knee.  The Veteran reported that his left knee popped, was painful and had swelling.  His knee would swell when he would move too much and he could not make sharp turns.  He did not report flare-ups but did note that his symptoms could worsen with increased stress on his knee.  He could get up stairs but it hurt a lot for him when walking down stairs.  He wore a hinged brace on his left knee every day.  He worked at the Post Office sorting through mail.  Flexion of the left knee was from 0 to 80 degrees and extension was from 80 to 0 degrees.  The Veteran voiced discomfort with the final 20 degrees of left knee flexion.  Flexion of the right knee was from 0 to 90 degrees and extension was from 90 to 0 degrees.  There was no erythema, increased warmth, palpable tenderness or signs of effusion for either knee.  The range of motion had functional loss as it would limit the Veteran's ability to squat or perform other activities which required a greater degree of flexion.  Pain was noted on the examination that caused functional loss.  The Veteran was able to perform repetitive-use testing and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that it was at least as likely that the Veteran's left knee was symptomatic following repetitive motion of the joint over a period of time but it was impossible to state without undue speculation, any functional loss in terms of degrees of motion lost.  There were additional contributing factors as the Veteran also had disturbance of locomotion.  Muscle strength testing of the right and left knees were normal and there was no atrophy or ankylosis.  There was no recurrent subluxation or joint instability.  Per the Veteran's history, there was a history of joint effusion as swelling of the knee occurred intermittently with excessive use.  He had not required medical attention for management of the recurrent effusion.  The examiner noted that intermittent effusion with excessive use was a likely occurrence with this medical condition.  There was no effusion on the examination.  Joint stability testing was normal.  The Veteran did not have a meniscus (semilunar cartilage) condition.  He regularly wore knee braces and occasionally used a cane.  His left knee disability impacted his ability to perform any type of occupational task as an occupation which required frequent deep knee flexion/squatting (like umpiring) would most likely be adversely impacted by his knee condition.

The Veteran underwent a VA examination in August 2016.  The Veteran indicated that he had flare-ups and functional pain due to his bilateral knee disability.  The Veteran reported that he could not stand too long due to pain and also had to get up with prolonged sitting due to stiffness.  The pain interfered with his walking, stair climbing and prolonged sitting.  He used braces for both knees and a cane and noted that he would need a total knee replacement in the future.  Flexion of the right knee was from 0 to 90 degrees and extension was from 90 to 0.  For the left knee, the Veteran indicated that it was too painful to flex at all so flexion and extension readings were not provided.  There was pain with weight bearing and diffuse pain along the joint line.  Pain was noted on the examination but it did not result in or cause functional loss.  There was no evidence of crepitus.  The Veteran was able to perform repetitive-use testing and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that it was impossible to state without undue speculation whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time as the Veteran was not experiencing a flare-up during the examination.  The Veteran also had disturbance of locomotion, interference with sitting and interference with standing in his right knee.  In his left knee he had instability with station, disturbance of locomotion, interference with sitting and interference with standing.  Muscle strength testing was normal in the right knee.  The left knee flexion strength was unable to be tested due to pain with minimal range of motion.  There was no atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was a report history of effusion.  Joint stability testing of the right knee was normal and the left knee was unable to be tested due to pain.  It was noted that the Veteran underwent patellar tendon surgery on the left knee in 1987 and 1988.  The Veteran constantly used a brace and regularly used a cane.  The examiner indicated that the Veteran's bilateral knee disability impacted his ability to perform occupational tasks but should not preclude sedentary employment.  His strenuous employment was limited given his knee disabilities.  He had limitation with range of motion of the left knee but strength was normal.  He was to avoid climbing, bending, stooping, crawling or prolonged standing/walking.

The Veteran underwent a VA examination in April 2017.  The Veteran had diagnoses of left knee status post patella tendon repair with degenerative joint disease and right knee pain with degenerative joint disease.  The Veteran reported that he could not do prolonged running, walking, standing, kneeling or do heavy carrying.  He also could not do prolonged climbing of stairs or a ladder due to increased pain.  He had no flare-ups on examination and he did not report flare-ups of his knees.  Flexion of the right knee was from 0 to 90 degrees and extension was from 90 to 0 degrees.  Flexion of the left knee was from 0 to 80 degrees and extension was from 80 to 0 degrees.  The range of motion itself did not contribute to functional loss but there was pain noted on the examination that caused functional loss.  There was no pain with weight bearing but there was minimal tenderness on palpation at the lateral knee.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing and there was no additional functional loss or range of motion after three repetitions.  The examiner noted that it was impossible to state without undue speculation whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time as the Veteran was not experiencing a flare-up during the examination.  The Veteran also had disturbance of locomotion and interference with standing.  Muscle strength testing was normal and there was no atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability.  There was no history of recurrent effusion.  Joint stability was normal.  The Veteran regularly used a brace.  The examiner indicated that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task.  Notably, the Veteran had undergone patella fracture open reduction internal fixation surgery on his left patella in 1997.  However, he never had a meniscus (semilunar cartilage) condition.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's right and left knee disabilities do not warrant disability ratings in excess of 10 percent.  

The Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in his left or right knee to warrant a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  

A review of the VA treatment records, including the results from the Veteran's VA examinations, show that knee pain range of motion was, at its worst, 0 to 90 degrees on the right on multiple VA examinations and 0 to 50 degrees for the left knee on VA examination in June 2015.  Notably, the August 2016 VA examiner noted that the Veteran indicated that it was too painful to flex his left knee at all so flexion and extension readings were not provided.  However, the most recent VA examination in April 2017 noted flexion of the left knee from 0 to 80 degrees and extension from 80 to 0 degrees.

Therefore, because left and right knee flexion is not limited to 30 degrees or less and left knee extension is not limited to 15 degrees or more, an increased rating is not warranted based on objective clinical findings showing decreased range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board notes that the assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Notably, the June 2015, January 2016, August 2016 and April 2017 VA examiners performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiners, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The reports do not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the VA examinations, the Veteran reported disturbance of locomotion, disturbance of motion, interference with sitting and standing and difficulty with and stair climbing. The January 2016 VA examiner also noted that it was at least as likely that the Veteran's left knee was symptomatic following repetitive motion of the joint over a period of time but it was impossible to state without undue speculation, any functional loss in terms of degrees of motion lost.  

While all of the VA examiners did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiners explained that an estimate could not be provided and would be speculative as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds these explanations adequate for why the examiners could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).   The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiners or report of such by the Veteran, neither of which is present in this case.  

In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  

The Board again acknowledges that the Veteran has pain, weakened movement and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that he has functional impairment, pain and limited motion as demonstrated at the June 2015, January 2016, August 2016 and April 2017 VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for evaluations in excess of 10 percent.

The Board notes that there is no evidence of muscle atrophy or guarding.  Also, while the Board notes that the January 2016 and August 2016 VA examiners indicated that the Veteran's knee disabilities impacted his ability to perform occupational tasks as strenuous employment was limited, the most recent VA examiner in April 2017 notably indicated that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task.

Additionally, the examiner who conducted the June 2015 VA examination which documented the greatest level of impairment in the range of motion of the knees, performed repetitive testing of the knees and specifically noted that he did not observe any additional limitation of motion after repetitive testing and that the Veteran's bilateral knee disability did not impact his ability to perform any type of occupational task.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board does not find that the Veteran's functional losses equate to the criteria required for a 20 percent or greater rating under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261, or separate compensable ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca. 

Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point. 

Given the above, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Additionally, there is no showing of instability as the June 2015, January 2016, August 2016 and April 2017 VA examination reports all showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the knees.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for a left or right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

The record reflects a history of effusion as it was noted that intermittent effusion with excessive use was a likely occurrence with this medical condition.  Notably, Diagnostic Codes 5258 and 5259 apply to the symptomatic residuals of the removal of the meniscus (5259), and the symptoms applicable to a dislocated meniscus, with frequent episodes of locking, pain, and effusion into the joints (5258).  However, the Veteran does not have a history of meniscus tear.  Additionally, while the evidence does demonstrate pain and effusion, the Veteran has consistently denied a history of locking during his VA examinations.  Also, while earlier VA examiners noted that the Veteran had knee effusion, the most recent April 2017 VA examination specifically noted that there was no history of recurrent effusion and no frequent episodes of effusion.  As a result, the Board finds that a separate rating under Diagnostic Code 5258 is not warranted.  Furthermore, the Veteran is already being compensated for painful movement, separate compensation under Diagnostic Code 5259 would be impermissible pyramiding.

Accordingly, as the preponderance of the evidence is against the claims for ratings in excess of 10 percent for service-connected right and left knee disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Seasonal Rhinitis

Laws and Regulations

In this case, in the September 2011 rating decision, the RO, in part, granted service connection for a seasonal rhinitis disability at an initial noncompensable evaluation, effective March 25, 2011 under Diagnostic Code 6522.  

While Diagnostic Code 6522 does not provide for a noncompensable disability evaluation, 38 C.F.R. § 4.31 provides for zero percent evaluations in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code and the requirements for a compensable evaluation are not met.  Under Diagnostic Code 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Factual Background and Analysis

The Veteran underwent a VA examination in September 2011.  The Veteran took Claritin D daily, Loratadine daily and eye drops twice a day.  His current rhinitis symptoms were nasal congestion, excess nasal mucous, itchy nose, watery eyes and sneezing.  There were no sinus symptoms but occasional breathing difficulty.  On examination, there was no evidence of sinus disease, no soft palate abnormality and no signs of nasal obstruction.  No nasal polyps were present, there was no septal deviation, there was no rhinoscleroma present and there was no permanent hypertrophy of turbinates from rhinitis.  There was no tissue loss, scarring or deformity of the nose.  The diagnosis was seasonal rhinitis with no objective evidence of a claimed sinus condition.  There were no significant effects on the Veteran's usual occupation and no effects on his activities of daily living.  

The Veteran underwent a VA examination in January 2016.  The Veteran reported that his head was "stuffy" and his eyes were red all of the time.  He used a prescription nose spray twice a day which worked better.  He also used Claritin which helped "a little".  On examination, there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on the left or ride side due to rhinitis.  There was no permanent hypertrophy of the nasal turbinates and there were no nasal polyps.  He did not have any granulomatous conditions.  The examiner noted that the Veteran had bilateral nasal congestion which was less than 50 percent on each side.  There was also no purulent drainage or crusting within nasal passage or posterior pharyngeal region as well as no polyps or turbinate hypertrophy.  The Veteran's rhinitis condition did not impact his ability to work.  

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's seasonal rhinitis disability do not warrant an initial compensable rating.  

As specifically noted by the September 2011 and January 2016 VA examinations, the Veteran does not have nasal polyps, greater than 50 percent obstruction of either nasal passage, or complete obstruction of one nasal passage, due to his rhinitis.  

The Veteran reported having symptoms of nasal congestion and itchy eyes and as a lay person, the Veteran is competent to report symptoms capable of lay observation, such as congestion.  However, the Board finds the competent medical evidence of record showing that the Veteran does not have nasal polyps or greater than 50 percent obstruction of either nasal passage due to his rhinitis to be more probative. 

The Board has also given consideration to the rating criteria for sinusitis, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510.  However, the medical evidence of record does not contain a diagnosis of sinusitis.  Thus, there is no basis for assignment of a rating pursuant to the sinusitis diagnostic criteria.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

The Board also notes the Veteran's representative's contention in the September 2017 Post-Remand Brief that the Veteran's use of continuous medication for his service-connected seasonal rhinitis disability should warrant an initial compensable rating.  While the Board acknowledges that the Veteran uses prescription nose spray twice a day as well as Claritin and is sympathetic to this argument, it is again noted that Diagnostic Code 6522 or other possible Diagnostic Codes used to evaluate a seasonal rhinitis disability do not provide a compensable evaluation based on the use of continuous medication.

Accordingly, as the preponderance of the evidence is against the claim for an initial compensable rating for the service-connected seasonal rhinitis disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Left Eye

Laws and Regulations

The Veteran filed a claim for an increased rating for his service-connected left eye disability which was received by VA in March 2011.

The Veteran's service-connected left eye disability has been assigned a noncompensable rating pursuant to Diagnostic Code 6034.  Diagnostic Code 6034, instructs VA to evaluate the disability at hand under diagnostic codes concerning visual impairment, disfigurement, conjunctivitis, or other disability depending on the particular findings of record.

Factual Background and Analysis

The Veteran underwent a VA examination in September 2011.  The diagnosis was pterygium of the left eye.  Corrected near and distant vision of the left eye was 20/40 or better.  The pupils were round and reactive to light and there was no afferent pupillary defect present.  He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia.  Tonometry pressure of the left eye was 14.  External exam, cornea, anterior chamber, iris and lens were all normal.  His left eye had temporal pinguecula.  The internal eye examination was normal.  He did not have a visual field defect.  The Veteran had conjunctivitis and corneal conditions.  While the Veteran had temporal pinguecula of both eyes, there was no decrease in visual acuity or visual impairment.  He did not have any scarring attributable to an eye condition and he did not have any incapacitating episodes attributable to an eye condition.  The Veteran's eye disability did not impact his ability to work.  

The Veteran underwent a VA examination in January 2016.  The diagnosis was pterygium of the left eye and pinguecula of the right eye.  Continuous medication was needed for these conditions as he used eyedrops.  Corrected near and distant vision of the left eye was 20/40 or better.  The pupils were round and reactive to light and there was no afferent pupillary defect present.  He did not have anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia.  Tonometry pressure of the left eye was 14.  External exam, cornea, anterior chamber, iris and lens were all normal.  His left and right eye had pinguecula.  The internal eye examination revealed that no dilation was necessary for periphery.  He did not have a visual field defect.  The Veteran had conjunctivitis and corneal conditions.  While the Veteran had temporal pinguecula of both eyes, there was no decrease in visual acuity or visual impairment.  His eye condition did not cause scarring or disfigurement.  He had not had a corneal transplant and he did not have keratoconus.  He did not have any incapacitating episodes attributable to an eye condition.  The Veteran's eye disability did not impact his ability to work.  

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's left eye disability do not warrant an increased compensable rating.  

As noted above, pterygium is evaluated based on visual impairment, disfigurement (Diagnostic Code 7800), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79 Diagnostic Code 6034.

Impairment of visual acuity is rated noncompensable where there is vision of 20/40 bilaterally.  A 10 percent disability rating is warranted where there is vision in one eye of 20/50 to 20/100 and vision in the other eye is 20/40.  A 20 percent evaluation is warranted for vision in one eye of 20/70 to 20/100 and vision in the other eye of 20/50.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.

Subject to the provisions of 38 C.F.R. § 3.383 (a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).

As noted above, pterygium may evaluated based on loss of vision, if any.  However, the evidence of record does not demonstrate that the Veteran's service-connected left eye disability was manifested by a permanent impairment of central visual acuity or permanent impairment of visual fields.  The Veteran's corrected visual acuity is shown to be 20/40 or better in the left eye.  The Board finds that the Veteran's left eye disability does not more nearly approximate a compensable rating under any of the diagnostic codes pertaining to vision impairment.  38 C.F.R. §§ 4.7, 4.79, Codes 6061 through Code 6081 (2016). 

As noted above, the evidence of record demonstrates diagnoses of pinguecula and pterygium, which are evaluated as disfigurement or as conjunctivitis.  

Conjunctivitis is evaluated under 38 C.F.R. § 4.79, Diagnostic Code 6018.  Pursuant to Diagnostic Code 6018, a 10 percent rating may be assigned for chronic conjunctivitis (nontrachomatous) when active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.).  When inactive, evaluate based on residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).  38 C.F.R. § 4.79, Diagnostic Code 6018).

The Board finds that while the Veteran has been diagnosed with conjunctivitis, active conjunctivitis with objective findings, such as red, thick conjunctivae, mucous secretion has not been demonstrated on either VA examination during the course of this appeal.  Instead, the VA examinations noted that pinguecula was the conjunctivitis and other conjunctival condition found on examination.  

Again, for inactive conjunctivitis, Diagnostic Code 6018 instructs VA to evaluate the disability based on the residuals, such as visual impairment or disfigurement which the Board has already evaluated as noncompensable as there is no permanent impairment of central visual acuity or permanent impairment of visual fields of the left eye.

The Board notes that pinguecula is evaluated pursuant to 38 C.F.R. § 4.79, Code 6037.  Code 6037, however, does not provide for a rating, but instead directs VA to evaluate the disability on the basis of disfigurement. 

Disfigurement of the head, face, or neck is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under this diagnostic code, entitlement to compensation is warranted when a veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule. The eight characteristics of disfigurement are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters). 3 8 C.F.R. § 4.118, 7800, Note (1).

The Board however finds that no disfigurement attributable to the pterygium has been shown.  As such, the evidence of record does not demonstrate the Veteran's service-connected left eye pinguecula was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1).  Further, the Board finds that there was no evidence of visible or palpable tissue loss or either gross distortion or asymmetry of one or more of the Veteran's features or paired sets of features.  As such, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected pterygium pursuant to Diagnostic Code 7800.

The Board also notes the Veteran's representative's contention in the September 2017 Post-Remand Brief that the Veteran's use of continuous medication (eye drops) for his service-connected left eye disability should warrant an increased compensable rating.  While the Board acknowledges that the Veteran uses eye drops twice a day and is sympathetic to this argument, it is again noted that Diagnostic Code 6034 instructs VA to evaluate the disability at hand under diagnostic codes concerning visual impairment, disfigurement, conjunctivitis, or other disability depending on the particular findings of record.   However, these various Diagnostic Codes do not provide an increased compensable evaluation based on the use of continuous medication.

Accordingly, as the preponderance of the evidence is against the claim for a compensable rating for the service-connected seasonal left eye disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the Veteran's application to reopen the claim of entitlement to service connection for a low back disability is denied.

Entitlement to a rating in excess of 10 percent for residuals of post-operative repair ruptured patellar tendon with traumatic arthritis left knee is denied.

Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain syndrome is denied.

Entitlement to an initial compensable rating for seasonal rhinitis is denied.

Entitlement to a compensable rating for nasal pterygium, left eye with pinguecula bilaterally is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its August 2016 and January 2017 rating decisions, the RO, failed to reopen the Veteran's claim for entitlement to service connection for a right flat foot disability.  In February 2017, the Veteran filed the appropriate notice of disagreement (NOD) form as to the January 2017 rating decision.

While the Veteran expressed disagreement with the January 2017 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right flat foot disability remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for hypertension, the Board notes that regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records demonstrate multiple instances of high blood pressure readings.  Specifically, a February 1990 service treatment record noted a blood pressure reading of 140/96 and an April 1990 service treatment record noted blood pressure readings of 134/82, 140/90 and 140/90.

Notably, the Veteran underwent a VA examination in November 2013 in which the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by high blood pressure that occurred in April 1990.  The examiner specifically indicated that the Veteran's April 1990 separation examination noted a blood pressure reading of 138/82.  The examiner also indicated that the records demonstrated that the Veteran was diagnosed and started on medication for hypertension in May 2003, which was 13 years after his release from active duty.  The examiner also indicated that while there were occasional isolated instances of elevated blood pressure in service, there was no evidence of a chronic blood pressure problem requiring treatment.

However, the Board notes that while the examiner indicated that the records demonstrated that the Veteran was diagnosed and started on medication for hypertension in May 2003, which was 13 years after his release from active duty, a January 1993 VA examination, conducted less than 3 years after the Veteran's separation from service, provided a diagnosis of borderline essential hypertension as the Veteran's blood pressure readings were 136/98, 142/86 and 144/106.

Additionally, while the November 2013 VA examiner seemingly focused on the blood pressure reading of the April 1990 separation examination, no mention was specifically made either of another April 1990 service treatment record or a February 1990 service treatment record which both demonstrated elevated blood pressure readings.

The Board notes that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  As noted above, the November 2013 VA examiner's negative nexus opinion is based, in part, on the Veteran hypertension disability being first diagnosed 13 years after his release from active duty in May 2003.  However, the January 1993 VA examination revealed a diagnosis of borderline essential hypertension.  

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claim for entitlement to service connection for hypertension and that further opinion in connection with this claim is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the erectile dysfunction claim, the Board notes that the Veteran contends that his current erectile dysfunction disability is a result of medications he takes for his hypertension disability.

As a result, the Board finds that the Veteran's claim for service connection for an erectile dysfunction disability is inextricably intertwined with his claim for hypertension being remanded herein.  The Board will accordingly again defer decision on the matter.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Additionally, the Board notes that in November 2013, the Veteran underwent a VA examination for his claimed erectile dysfunction disability.  The examiner opined that it was both less likely as not and at least as likely as not that the Veteran's erectile dysfunction was proximately due to his hypertension medications.  In forming this opinion, the examiner noted that it would be resorting to mere speculation to state a percentage that the hypertension medications would contribute.

In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim for service connection for erectile dysfunction to include as secondary for medications taken for his hypertension disability.

Regarding the Veteran's claim for service connection for headaches, the Board notes that the Veteran underwent a VA examination in November 2013.  The examiner opined that it was less likely than not that the Veteran's current headache disability was incurred in service or caused by his in-service headaches.  The examiner however, also noted that the headaches were associated with respiratory and sinus infections.  Notably, the Veteran is service-connected for seasonal rhinitis.  

The notes that while the November 2013 examiner opined that the Veteran's headaches were not incurred in service or caused by his in-service headaches, there is currently no etiology opinion regarding service connection for headaches on a secondary basis.  As noted above, the November 2013 VA examiner noted that the Veteran's headaches were associated with respiratory and sinus infections.  As a result, the Board finds that an opinion is also needed to determine whether the Veteran is entitled to service connection for headaches as secondary to his service-connected seasonal rhinitis disability.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right flat foot disability, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  After the development in #1 has been completed, the Veteran should be scheduled for a VA medical examination for his hypertension disability with an examiner of appropriate expertise to determine the nature and etiology of such a condition.  

The examiner should provide opinions with respect to whether is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is related to his service? 

In formulating this opinion, the examiner should specifically address the significance, if any, of the past multiple service treatment reports which demonstrated elevated blood pressure readings as well as the report of the January 1993 VA examination which provided a diagnosis of borderline essential hypertension.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After the development in #1 and #3 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed erectile dysfunction disability.

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether:

(i) It is at least as likely as not (50 percent or greater probability) that any such erectile dysfunction disability is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such erectile dysfunction disability is (a) caused by or  (b) aggravated by his hypertension disability to include medication taken for his hypertension disability.

If the examiner finds that the Veteran's erectile dysfunction disability has been permanently aggravated/worsened by his hypertension disability or the medication taken for his hypertension disability, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed headache disability.

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether:

(i) Is it at least as likely as not (50 percent or greater probability) that any headache disability is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such headache disability is (a) caused by or  (b) aggravated by his seasonal rhinitis disability.

If the examiner finds that the Veteran's headache disability has been permanently aggravated/worsened by his seasonal rhinitis, to the extent feasible, the degree of worsening should be identified.  

In making these determinations, the examiner should specifically address the November 2013 VA examiner who reported that the Veteran's headaches had been associated with respiratory and sinus infections.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


